Opinion,
Mr. Justice Williams:
The first, second, and third assignments of error are hardly just to the learned judge of the court below. They rest on detached sentences taken from the charge, which need to be read in their proper connection, and which, when so read, are unobjectionable. The fourth assignment is directed to what is evidently an inaccurate expression which may seem to lay down the doctrine that remote as well as proximate causes are sufficient to sustain an action; but the context shows that this was not the meaning of the judge, and that the jury could not have been misled by the use of the word “ remote ” in the paragraph complained of. What was said was this: “ The doctor tells you that the immediate cause of death was the wasting away or loss of strength, but that the loss of strength was caused by the injury.” He then added, “so that the injury would be the remote cause of her last sickness,” for the pain experienced in which he had already said “ she would be entitled to recover providing your verdict was in her favor.” But upon the testimony of the doctor it is clear that the injury was not the remote, but the proximate cause of her last sickness, for he says that the loss of strength and wasting away of which she died “were caused by the injury.” There was therefore no disregard of the maxim “ causa próxima, non remota, spectatur,” recognized and applied in Penna. R. Co. v. Hope, 80 Pa. 873; Lehigh V. R. Co. v. McKeen, 90 Pa. 122, and several other cases. It was simply a mistake to use the word “ remote,” in describing the relation between the injury and the sickness which the doctor described as the result of the injury.
The fifth assignment is of a more serious character. The learned judge, while speaking of the measure of damages, told the jury that the plaintiff’s cause of action rested mainly on the inconvenience and pain suffered by her in consequence of the injury she received; and, to guide them in deciding what compensation to make for suffering, he used this language: “ It is *510of course difficult to give a money value to pain and suffering. No person would voluntarily endure such pain and suffering as it is proven Mrs. Baker endured, for any amount of money. But it is the duty of the jury, if they find for the plaintiff, to fix some sum which would be a compensation for this pain and suffering.” The effect of this was to suggest the price in money sufficient to induce a person to undergo voluntarily the pain and suffering for which a recovery was sought in the action, as a measure of the compensation due the plaintiff for having been subjected to it.
The learned judge first spoke of the difficulty in the way of fixing a money value upon suffering. He followed this by the statement that no amount of money would be regarded as sufficient to induce a person to undergo the pain complained of in this case, which suggested a possible standard of value that might be applied. He then finished the presentation of the subject by telling the jury that if they found for the plaintiff it was their duty “ to fix some sum which would be a compensation for this pain and suffering.” The idea of a price, as the measure of the plaintiff’s compensation, is not applicable to this class of cases. In actions upon contracts, it often happens that the price of the article or of the services sued for is a proper measure of the plaintiff’s damages for the failure to deliver the article or to render the services. So, in actions founded on tort, the cost of repairing or replacing the property injured or destroyed may show to what sum the plaintiff is entitled. Such a standard cannot be applied in actions for a personal injury, not wantonly inflicted.
There is no market in which the price of a voluntary subjection of one’s self to pain and suffering can be fixed. There is no market standard of value to be applied; and to suggest the idea of price to be paid to a volunteer as an approximation to the money value of suffering, is to give loose rein to sympathy and caprice. The true rule is that, in addition to loss of time and expenses actually incurred by the plaintiff by reason of the injury, the jury may consider also the nature of the injury, the pain and inconvenience resulting from it, and make such allowance therefor as, in view of all the attending circumstances, may seem to be just and reasonable. The age, the health, habits, and pursuits of the plaintiff must be taken into consid*511eration in determining what is a reasonable allowance for inconvenience and suffering in any given case. The absence of a cruel or wanton purpose in the defendant must not be overlooked. From the whole case, the question is, what is a reasonable allowance for the suffering necessarily endured ? This question is for the jury, subject, nevertheless, to the supervisory control of the court, whose duty it is to set aside a verdict that is unreasonable and excessive.
In all other respects, this ease seems to have been well tried, and we greatly regret the necessity for sending it back. There seems, however, no escape from the conclusion that the fifth assignment presents substantial error which requires correction.
The judgment is reversed, and a venire facias de novo awarded.